DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on November 1, 2021 has been entered.  Claim(s) 4, 9 and 15-17 has/have been canceled.  Therefore, claim(s) 1-3, 5-8 and 10-14 remain(s) pending in the application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2013/0134449, hereinafter “Chen”, previously cited).
Regarding claim 8, Chen teaches in Figs. 6 and 2A-2C (Figs. 6 and 2C shown below) and related text, an organic electroluminescence display panel comprising: 
a substrate (110, Fig. 6 and ¶[0019]); 
5a planarization layer (130, Fig. 6 and ¶[0019]) configured to be disposed on an upper surface of the substrate and contain a resin material (¶[0019]); 
a plurality of pixel electrodes (120, Fig. 6 and ¶[0019]) configured to be disposed in a matrix manner (Figs. 2A-2C) on the planarization layer (Fig. 6);  
10a light emitting layer (140, Fig. 6 and ¶[0020]) configured to be disposed on the pixel electrodes and contain an organic luminescent material (¶[0020]); and 
a common electrode (150, Fig. 6 and ¶[0020]) configured to cover at least an upper side of the light emitting layer and be disposed 15continuously in a plane direction, 
wherein a recessed part (i.e. recess in region 130B, Fig. 6) is opened to extend in a column direction (i.e. Y-direction, Fig. 2C) in at least one gap in gaps between the pixel electrodes adjacent to each other in a row direction on the planarization layer (Figs. 2A-2C and 6), 
20the common electrode (150, Fig. 6) is disposed continuously in the recessed part (i.e. recess in region 130B, Fig. 6) of the planarization layer (Fig. 6), and 
a power feed auxiliary interconnect (161, Figs. 2C and 6 and [0113]) that extends in the column direction and is formed of an applied film (¶[0020]) is disposed on an upper surface of the common electrode 82Attorney Docket No. 13978US01 located in the recessed part of the planarization layer (Fig. 6);
(i.e. recess in region 130B in the Y-direction, Fig. 2C) and the power feed auxiliary interconnect is defined as a first power feed auxiliary interconnect (i.e. 161 in region 130B in the Y-direction, Figs. 2C and 6),  
a second recessed part (i.e. recess in region 130B, Figs. 2C and 6) is further opened to extend in the row direction (i.e. X-direction, Fig. 2C) in at least one gap in gaps between adjacent pixel electrodes of the plurality of pixel electrodes adjacent to each other in the column direction (i.e. Y-direction, Fig. 2C) on the planarization layer (Fig. 6), 
the common electrode (150, Fig. 6)  is disposed continuously in the second recessed part of the planarization layer, and 
a second power feed auxiliary interconnect (i.e. 161 in region 130B in the X-direction, Fig. 2C) that extends in the row direction and is formed of an applied film is disposed on the upper surface of the common electrode (150, Figs. 2C and 6) located in the second recessed part of the planarization layer (Fig. 6).


    PNG
    media_image1.png
    766
    598
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    533
    572
    media_image2.png
    Greyscale




Regarding claim 10 (8), Chen teaches wherein6Application No. 16/802,579 Reply to Office Action of August 4, 2021the second recessed part and the second power feed auxiliary interconnect are disposed between every group of the (i.e. a group of a plurality of pixels is considered as including pixel electrodes in pixels with light emitting layers 141, 142 and 143, Fig. 2C) in the column direction (Fig. 2C).

Allowable Subject Matter
Claim(s) 1-3, 5-7 and 12-14 are allowed.  Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim(s) 1 and 6, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding an organic electroluminescent display panel recited in claim(s) 1 and 6, particularly characterized by an electrode plate extending along a peripheral edge of a substrate outside a region in which a plurality of pixel electrodes exist in plan view on the planarization layer, wherein a recessed part of the planarization layer is opened to vicinity of the peripheral edge of the substrate in plan view with the electrode plate disposed in the recessed part of the planarization layer and the power feed auxiliary interconnect extending to an upper surface of the electrode plate in plan view, as recited in claim(s) 1, or by an electrode plate extending along a peripheral edge of a substrate outside a region in which a plurality of pixel electrodes exist in plan view on the planarization layer, wherein a recessed part of the planarization layer is opened to an end point located outside the region in which the 
Regarding claim(s) 11, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding an organic electroluminescent display panel recited in claim(s) 11, particularly characterized by two row banks extending in a row direction between a second recessed part that is opened to extend in a row direction in at least one gap between adjacent pixel electrodes of a plurality of pixel electrodes adjacent to each other in the column direction on the planarization layer and pixel electrodes of the plurality of pixel electrodes each adjacent to the second recessed part on both side in the column direction on the planarization layer where a height of the two row banks is smaller than a depth of the second recessed part recited in the claim, in combination with all other elements of the organic electroluminescent display panel recited in the claim(s).  The closest prior art of record to Chen et al. (US 

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because of the new ground of rejection based on the Chen reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.B.C/           Examiner, Art Unit 2829


/SHAUN M CAMPBELL/           Primary Examiner, Art Unit 2829                                                                                                                                                                                                        1/14/2022